                           UNITED STATES DISTRICT COURT FOR
                              THE DISTRICT OF MARYLAND
                                    (Northern Division)


UMAR BURLEY, et al.,

                 Plaintiffs,
                                                     Civil Action No. SAG-18-1743
          v.

BALTIMORE POLICE DEPARTMENT,
et al.,

                 Defendants.


                        DECLARATION OF CHELSEA J. CRAWFORD

          Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

          1.     I am over the age of 18, competent to be a witness in this matter, and have

personal knowledge of the facts set forth herein.

          2.     I represent Plaintiffs Umar Burley and Brent Matthews in the above-captioned

matter.

          3.     Attached hereto as Exhibit 1 is a true and correct copy of Plaintiff Umar Burley’s

First Set of Interrogatories to Defendant Michael Fries.

          4.     Attached hereto as Exhibit 2 is a true and correct copy of Plaintiff Umar Burley’s

First Request for Production of Documents to Defendant Michael Fries.

          5.     Attached hereto as Exhibit 3 is a true and correct copy of Plaintiffs’ First Set of

Interrogatories to Defendant Keith Gladstone.

          6.     Attached hereto as Exhibit 4 is a true and correct copy of Plaintiff Umar Burley’s

First Request for Production of Documents Defendant Keith Gladstone.
       7.      Attached hereto as Exhibit 5 is a true and correct copy of Plaintiffs’ First Set of

Interrogatories to Defendant Ryan Guinn.

       8.      Attached hereto as Exhibit 6 is a true and correct copy of Plaintiff Umar Burley’s

First Request for Production of Documents to Defendant Ryan Guinn.

       9.      Attached hereto as Exhibit 7 is a true and correct copy of Plaintiff Umar Burley’s

First Set of Interrogatories to Defendant William Knoerlein.

       10.     Attached hereto as Exhibit 8 is a true and correct copy of Plaintiff Umar Burley’s

First Request for Production of Documents to Defendant William Knoerlein.

       11.     Attached hereto as Exhibit 9 is a true and correct copy of Plaintiff Umar Burley’s

First Set of Interrogatories to Defendant Richard Willard.

       12.     Attached hereto as Exhibit 10 is a true and correct copy of Plaintiff Umar

Burley’s First Request for Production of Documents to Defendant Richard Willard.

       13.     Attached hereto as Exhibit 11 is a true and correct copy of e-mails exchanged

between myself and James Fields, counsel for Defendants Ryan Guinn, Keith Gladstone, Richard

Willard, William Knoerlein, and Michael Fries, between January 7 and 22, 2020.

       14.     Attached hereto as Exhibit 12 is a true and accurate copy of a February 3, 2020

email from James Fields.

       15.     As of the date that Plaintiffs filed the motion to which this Declaration is an

exhibit, Defendants Ryan Guinn, Keith Gladstone, Richard Willard, William Knoerlein, and

Michael Fries have not provided any discovery responses to the above-identified discovery.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

February 3, 2020.


                                                             Chelsea J. Crawford (Bar No. 19155)

                                                2
